DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument filed on 10/12/2021 is persuasive.  The prior art of record does not disclose a device and a method as follows:
1. (Currently Amended) A bonding pad structure for a memory device, comprising: a base metal layer formed on a substrate; a plurality of first conductive vias arranged in a peripheral region of the base metal layer; an intermediate buffer layer formed above the base metal layer, wherein the intermediate buffer layer is spaced from and aligned with the base metal layer, and the plurality of first conductive vias is vertically connecting the base metal layer and the intermediate buffer layer; a plurality of second conductive vias arranged in a peripheral region of the intermediate buffer layer; and a surface bonding layer formed above the intermediate buffer layer, wherein the surface bonding layer is spaced from and aligned with the intermediate buffer layer, and wherein the central region of the intermediate buffer layer comprises a hollow region, the mesh structure is formed in the peripheral region of the intermediate buffer layer, and the mesh structure in the peripheral region of the intermediate buffer layer comprises rectangular slots.
A bonding pad structure for a memory device, comprising: a base metal layer formed on a substrate; a plurality of first conductive vias arranged in a peripheral region of the base metal layer; an intermediate buffer layer formed above the base metal layer, wherein the intermediate buffer layer is spaced from and aligned with the base metal layer, and the plurality of first conductive vias is vertically connecting the base metal layer and the intermediate buffer layer; a plurality of second conductive vias arranged in a peripheral region of the intermediate buffer layer; a surface bonding layer formed above the intermediate buffer layer, wherein the surface bonding layer is spaced from and aligned with the intermediate buffer layer, and the plurality of second conductive vias is vertically connecting the intermediate buffer layer and the surface bonding layer, wherein the intermediate buffer layer comprises a mesh structure, and the plurality of first conductive vias and the plurality of second conductive vias are not vertically aligned with a central region of the intermediate buffer layer; a first dielectric layer between the base metal layer and the intermediate buffer layer, the first dielectric layer having a plurality of first openings formed therein, the plurality of first conductive vias formed in the plurality of first openings; and a second dielectric layer between the intermediate buffer layer and the surface bonding layer, the second dielectric layer having a plurality of second openings formed therein, the plurality of second conductive vias formed in the plurality of second openings.
6. (currently amended) A bonding pad structure for a memory device, comprising: a base metal layer formed on a substrate; a plurality of first conductive vias arranged in a peripheral region of the base metal layer; an intermediate buffer layer formed above the base metal layer, wherein the intermediate buffer layer is spaced from and aligned with the base metal layer, and the plurality of first conductive vias is vertically connecting the base metal layer and the intermediate buffer layer; a plurality of second conductive vias arranged in a peripheral region of the intermediate buffer layer; a surface bonding layer formed above the intermediate buffer layer, wherein the surface bonding layer is spaced from and aligned with the intermediate buffer layer, and the plurality of second conductive vias is vertically connecting the intermediate buffer layer and the surface bonding layer, wherein the intermediate buffer layer comprises a mesh structure, and the plurality of first conductive vias and the plurality of second conductive vias are not vertically aligned with a central region of the intermediate buffer layer; a first dielectric layer between the base metal layer and the intermediate buffer layer, the first dielectric layer having a plurality of first openings formed therein, the plurality of first conductive vias formed in the plurality of first openings; and a second dielectric layer between the intermediate buffer layer and the surface bonding layer, the second dielectric layer having a plurality of second openings formed therein, the plurality of second conductive vias formed in the plurality of second openings.
9. (Original) A method of manufacturing a bonding pad structure for a memory device, comprising: providing a substrate; forming a base metal layer on the substrate, arranging a plurality of first conductive vias in a peripheral region of the base metal layer; disposing an intermediate buffer layer above the base metal layer, wherein the intermediate buffer layer is spaced from and aligned with the base metal layer, and the plurality of first conductive vias vertically connects the base metal layer and the intermediate buffer layer; arranging a plurality of second conductive vias in a peripheral region of the intermediate buffer layer; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813